DISSENTING OPINION.
I cannot concur with the views expressed in the majority opinion. While there is ample evidence to support *Page 559 
the verdict of the jury, there is also evidence from which the jury was authorized to find for the plaintiff, and in my opinion, the instructions in the case, instead of giving a consistent and proper announcement of the law, are incorrect and some of them are fatally erroneous.
In the majority opinion it is said that there were six instructions upon the subject to be discussed, but reading them together, each as supplementing and explaining the other, the proposition of law carried thereby to the jury is embraced in instructions Nos. 6 and 16 set out in the majority opinion.
I think a reading of all the instructions together, instead of curing the errors, emphasizes and accentuates them.
The court instructed the jury peremptorily that the railroad was not negligent in the speed with which it was operating the train, or in failing to keep its equipment in proper condition. In instruction No. 5 for the defendant, the jury were told that the defendant was guilty of no negligence on account of the construction and maintenance of its track near the Liberty road crossing, nor in running its train at the rate of speed at which it was running when it approached said crossing, nor was it guilty of negligence on account of the condition in which it operated its locomotive and train at the time of the alleged injury, and that the plaintiff is not entitled to recover on account thereof. This, of course, would be correct if the signals had been given for the safety of persons traveling that way. The servants of the defendant evidently did not see the plaintiff's intestate, but if the railroad's servants had kept a lookout and realized the dangerous position, they were then under the duty, of course, to have slowed down the speed to have prevented the injury. Authorities will be cited later in this opinion.
Instruction No. 6 set out in the majority opinion is erroneous because it does not embrace the hypothesis that *Page 560 
the negligence of the deceased was the sole and proximate cause of the injury. A careful reading of this instruction shows that although the defendant was guilty of negligence in not ringing the bell or blowing the whistle, still it was not liable because the deceased was negligent, as stated in the instruction, in proceeding to cross after seeing the train. It nowhere embraces the idea that the deceased saw the train three hundred yards away, and nowhere carries the idea that seeing the train she must have been near enough to indicate to any reasonable person that it would have been foolhardy to undertake to cross, and it completely ignores the comparative negligence statute. It boldly announces that if the deceased wife of the plaintiff saw the train before reaching the crossing, and could have stopped, then such failure to stop exonerates the railroad company of its negligence in failing to sound the whistle or ring the bell.
Instruction No. 7 for the defendant instructs the jury that if they believed, from credible evidence, that the plaintiff's deceased wife stopped the automobile within the stop sign approximately forty-five feet from the crossing, and that she looked for the train and saw it, but nevertheless undertook to cross, then the failure to ring the bell or blow the whistle was not the proximate cause of the injury. This ignores the possibility of the train being seen far enough away for the deceased to have believed she could safely cross before it would reach the crossing, and the hypothesis that she might have misjudged the speed of the train.
The court also instructed the jury for the defendant that the engineer was under no obligation to keep a lookout beyond the right of way, and while this is abstractly correct, yet in connection with the other instructions mentioned, and those complained of which exonerate the defendant from its negligence in not ringing the bell or blowing the whistle, it is manifest that it was confusing to the jury. *Page 561 
The court then instructed the jury that the engineer in control of a locomotive is entitled to assume that an apparently competent person driving an automobile towards a crossing and in the clear of the track will stop before he reaches the track, and the engineer is under no duty to stop or slacken the speed of the locomotive until it becomes reasonably apparent to him that such person is about to drive on or near the track. This instruction could only be proper when the proper signals had been given.
The court also instructed the jury for the defendant that there could be no recovery against the defendant on account of any alleged failure on its part to equip its locomotive with such a bell and whistle is the law requires. This simply adds to the confusion.
Instruction No. 14 for the defendant told the jury that if they believed it was difficult to see the train on account of the existing conditions, then it became the duty of the driver to exercise greater care and caution than if it had not been difficult to observe the approaching train. This instruction was also applicable to the railroad in this sense, that if its servants could not see the track, they should have slowed down the speed of the train.
Instruction No. 15 told the jury that "If you believe from the evidence in this case that Mrs. Lucille Rife Thompson knew that the train of the defendant was approaching the crossing at a time when the car she was driving was sufficiently distant from the track for her to have brought the same to a stop before going upon the track ahead of the approaching train, then you must find for the defendant, and your verdict should be, `We, the jury, find for the defendant.'" This completely ignores the negligence of the railroad company in its failure to blow the whistle and ring the bell.
Instruction No. 16 set out in the majority opinion completely ignores the comparative negligence statute. The mere fact that a party may have seen the train and failed *Page 562 
to stop does not exonerate the defendant of its duty to do what the law requires — ring the bell and blow the whistle. This statute was enacted for the purpose of the public safety, and to remove any questions as to whether the engineer should have given an alarm, and the comparative negligence statute comes into play, although the injured party may have also been guilty of negligence, either simple or gross. In the absence of a statute requiring the giving of signals, railroad companies would be under duty to sound an alarm whenever, from the facts shown, it was the reasonable and prudent thing to do. This was the rule at the common law. Illinois Cent. R.R. Co. v. Mann, 141 Miss. 778,106 So. 7.
Again, although a railroad train may be operated at a reasonable rate of speed outside of municipalities, it must be governed by the circumstances surrounding it, which brings into play the reasonable requirement of slackening its speed to prevent injury to persons. Under the statute prohibiting the speed at a greater rate than six miles per hour in municipalities, the court has held that although the train was being operated at a less rate than six miles per hour, yet the circumstances show that the railroad might have been guilty of negligence as to its speed, although within the six-mile limit. Alabama  V.R.R. Co. v. Phillips, 70 Miss. 14, 11 So. 602, and So. Ry. Co. v. Murray, 91 Miss. 546, 44 So. 785, in which it was held that the railroad company was negligent for failure to ring the bell as required by law in a suit for killing cattle, although the person driving the cattle saw the train further than three hundred yards away.
The decision in the case at bar is in conflict with this rule, or at least, if not, it makes the killing of cattle of more concern than the killing of human beings.
In the case of Skipwith v. M.  O.R.R. Co., 95 Miss. 50, 48 So. 964, it was held that, where a railroad company failed to give the statutory signals, and the train was run around a curve so near a team of horses as to frighten *Page 563 
them, resulting in an injury to them and the wagon, the company was liable for damages. See, also, Louisville, etc., R. Co. v. Crominarity, 86 Miss. 464, 38 So. 633, 634, where the court, speaking through Judge Truly, said that "What constitutes negligence must depend always upon the surrounding conditions and the attendant circumstances of the particular instance. No hard and fast rule of action can be prescribed, which will make the same course of conduct under any and all circumstances either wise or unwise, cautious or reckless. . . . Due caution in one instance might well be deemed foolhardiness under different circumstances. The true rule is that it is incumbent upon the traveler to use that degree of care and caution which is rendered necessary by a reasonable regard for his safety under the peculiar circumstances and conditions by which he is at the time confronted. It is the duty of a traveler in approaching a crossing to use all reasonable precaution to apprise himself of the approach of a train, but whether that reasonable precaution will demand that he shall `stop and look and listen,' or whether any lesser degree of care on his part will be sufficient, must generally, though not invariably, be a question of fact; and, being a question of fact, it should be submitted to the jury, under proper instructions, for their decision."
In Columbus  G. Ry. Co. v. Lee, 149 Miss. 543, 115 So. 782, it was held that, even though the stalling of a car on the track in front of an approaching train may have been one proximate cause of the death of a guest in the automobile, the railroad company was liable if its negligence concurred, since it is not necessary for the plaintiff's negligence to be the sole, proximate cause of the injury.
In Gulf  S.I.R.R. Co. v. Simmons et al., 150 Miss. 506,117 So. 345, it was held that although the giving of signals, as required by statute, would not have prevented the automobile from becoming blocked on the crossing, this did not relieve the railroad company of the necessity *Page 564 
of giving the signals as a warning of the approach of its train, since travelers on a highway have a right to insist that signals be given, not only that they may keep off the track, but that they may extricate themselves and their property from positions of danger before the arrival of a train.
In the case before us, if the signal had been given, it would have notified the driver of the automobile that the train was nine hundred feet or three hundred yards away, and the driver could then have acted on that theory. The right of the driver of the automobile was infringed if the signals were not given, and the jury should have been carefully instructed so that all rights would be called to their attention; and the proper hypotheses stated so that the jury could have rightfully determined the rights of the respective parties.
In N.O.  N.E.R.R. Co. v. Hegwood, 155 Miss. 104, 124 So. 66, it was held that where a railroad company is negligent in not ringing the bell and blowing the whistle for three hundred yards before reaching a highway crossing, and such action results in an injury, it is no defense to say that the injured party failed to stop, as required by the Mississippi Stop Sign, section 7865, Hem. Code, 1927. Gulf  S.I.R.R. Co. v. Saucier, 139 Miss. 497,104 So. 180.
Section 511, Code 1930, provides that in all actions brought for personal injuries, the fact that the person injured may have been guilty of contributory negligence shall not bar a recovery, but damages shall be diminished by the jury in proportion to the amount of negligence attributable to the person injured. This statute is applicable to this suit, because, under the facts shown therein, the jury had a right to believe that both parties were negligent, and there was a causal connection between the negligence of the railroad company and the death of the driver of the automobile. Section 512, Code 1930, provides that "All questions of negligence and contributory negligence shall be for the jury to determine." It *Page 565 
was the intention of the Legislature in the enactment of this statute to leave to the jury the determination of the question of negligence, where there was proof in the case that would warrant the jury in finding either simple or gross negligence.
I think the purpose of these statutes is wholesome, and that same should be safe-guarded by the courts.
I am of the opinion, therefore, that the judgment should be reversed, and the cause remanded, to be tried under proper instructions.